DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed April 14th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the objections previously set forth in the Non-Final Office Action mailed January 14th, 2021.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed April 14th, 2022, with respect to the rejections of claims 1, 3-6, 8, 10, 12-13, 17-18 & 20 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive with regards to the rejection set forth in the January 14th, 2022 non-final rejection. However, the claim amendments change the scope of the claim which allows for a new search and consideration.  Therefore, that rejection has been withdrawn as well as the rejections under 35 U.S.C. § 103 of dependent claims 2, 7, 9, 11, 14-16 & 19.  However, upon further consideration, a new ground(s) of rejection is made in view of the other prior art made of record and a newly found prior art reference that teaches the newly disclosed limitations. 
Applicant’s request on page 8 for the deferral of the requirement to submit terminal disclaimers, has been considered and is persuasive based on the amendments incorporating new limitations that further narrow the scope of the claim(s) to render the inventions of the instant and reference applications as distinct from each other. Therefore, the provisional rejections of claims 13 (from the reference application 16/440017) & 13-15 (from the reference application 16/436598) have been withdrawn. 

Claim Objections
Claim 8 is objected to because of the following informalities:
Line 2: “elongate flexible elongate tube” should read –flexible elongate tube--,
Claim 13 is objected to because of the following informalities:
Line 7: “elongate flexible elongate tube” should read –flexible elongate tube--,
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-11, 17 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vakharia et al. (U.S. Pub. No. 2007/0255299), herein referred to as “Vakharia”
Regarding claim 1, Vakharia teaches a medical device (device 10, Fig. 1), comprising: 
a flexible elongate tube (flexible elongate member 12) having a proximal end (proximal end 12a), a distal end (distal end 12b), an outer surface ([0030]: outer surface of the member 12), and a distal portion proximal to the distal end (the section of the device between 12a & 12b), the distal end configured to access an opening of a body lumen ([0014]: inserting a selectively bendable, elongate flexible cutting member into a lumen of a body; where the elongate flexible cutting member includes a distal end; see Fig. 2A where a distal end of device 10 is within tissue 70 of a body lumen opening (first cut C1)); 
a first lumen (working channel 34) extending from the distal end of the flexible elongate tube at least partially along the flexible elongate tube toward the proximal end of the flexible elongate tube ([0031]: one working channel 34 that can be centrally positioned and that extends therethrough; see Fig. 1E), the first lumen configured to accept a guidewire ([0031]: working channel 34 can be adapted to hold a guide device, such as a guidewire, to facilitate positioning of the device 10 within tissue); 
a second lumen (guide channel 30) extending at least partially along the flexible elongate tube from the proximal end of the flexible elongate tube ([0028]: guide channel 30 that extends along at least a portion of the member 12; [0039]: The proximal end of each of the wires 22, 24 can be disposed within the guide channels 30, 32 and coupled to a tension applying mechanism, such as the actuation levers 18, 20 located on the handle 14); 
an articulation wire (wire 22) extending along the second lumen ([0028]: guide channel 30 that extends along at least a portion of the member 12 and houses wire 22), a distal end of the articulation wire connected to the distal portion of the flexible elongate tube ([0037]: the wire 22 can be anchored at or just within the opening 26b, or it can extend further within the guide channel 30 to a securement point (not shown); where opening 26b is on the distal portion of the flexible elongate tube and contains the distal end of the articulation wire), and a portion of the articulation wire, which is proximal to the distal end of the articulation wire, extending external to the outer surface of the flexible elongate tube (exposed portion of 22, Fig. 1D; [0030]: member 12 can include openings (openings 26a, 26b are shown in Fig. 1D) that correspond to openings in the guide channel 30 to allow a portion of the wire 22 to exit and reenter the guide channel 30 and the member 12; [0031]: each wire 22, 24 also has an unconstrained portion that extends outside of the guide channels 30, 32); and 
an electrode (wire 24; [0029]: energy can be applied to the wire 24) disposed on the distal portion of the flexible elongate tube distal to the distal end of the articulation wire (see Figs. 1A & B where 24 is disposed on the distal portion of the flexible elongate member & is distal to the articulation wire/wire 24), the electrode configured to cut tissue of a body lumen opening ([0029]: energy can be applied to the wire 24 and the wire 24 can be placed against tissue to cut it; [0042]: the member can be inserted into a natural or created orifice to a target site; see Fig. 2A where wire 24 is cutting tissue 70 of a body lumen opening (first cut C1) wherein body lumen is seen as any opening created by the device or already an orifice in tissue). 
Regarding claim 4, Vakharia teaches wherein the electrode comprises 304 stainless steel, aluminum, silver, or titanium ([0040]: the wire 24 is made from a conductive material such that the tissue can be cut via electrosurgical energy. Exemplary materials can include stainless steel, nitinol, carbon steel, aluminum).  
Regarding claim 5, Vakharia teaches wherein the electrode (wire 24) is a separate element disposed on the outer surface of the flexible elongate tube along the distal portion (see Figs. 1A & B where 24 is a separate element and is disposed on the distal portion of the flexible elongate member & is located distally) and coupled to a conductive wire that extends along and within the flexible elongate tube, the conductive wire in electrical communication with the electrode ([0039]: The proximal end of each of the wires 22, 24 can be disposed within the guide channels 30, 32 and coupled to a tension applying mechanism, such as the actuation levers 18, 20 located on the handle 14. A proximal portion of the wires 22, 24 can also be in electrical communication with, for example, a source of RF energy; where the electrode and the conductive wire are the same structural feature).  
Regarding claim 6, Vakharia teaches further comprising an anchor within the distal portion of the flexible elongate tube and coupled to the distal end of the articulation wire ([0037]: the wire 22 can be anchored at or just within the opening 26b, or it can extend further within the guide channel 30 to a securement point (not shown); where opening 26b is part of guide channel 30 and is on the distal portion of the flexible elongate tube and contains the distal end of the articulation wire).  
Regarding claim 7, Vakharia teaches, wherein the second lumen extends to the distal portion of the flexible elongate tube, and the anchor is disposed within the second lumen ([0037]: the wire 22 can be anchored at or just within the opening 26b, or it can extend further within the guide channel 30 to a securement point (not shown); see Fig. 1E where second lumen/guide channel 32 extends to the distal portion of the flexible elongate tube/member 12).  
Regarding claim 8, Vakharia teaches further comprising a handle (handle 14) at the proximal end of the elongate flexible elongate tube ([0032]: a handle 14 can be located on the proximal end 12a of the member 12) and connected to the articulation wire ([0032]: The handle 14 can also include at least one actuator that enables tension to be selectively applied to the wire 22), wherein the handle is actuatable to slide the articulation wire within the second lumen and articulate the distal end of the flexible elongate tube toward the opening of the body lumen ([0032]: the handle 14 includes first and second sliding actuator levers 18, 20 that are coupled to the first and second wires 22, 24, respectively; In use, the levers 18, 20 can be moved in the proximal direction to apply tension to the wires 22, 24, causing the wires 22, 24 and the member 12 move from a delivery configuration to a tissue-cutting configuration; wherein this mechanism describes sliding/slidable wires (sliding wires  are also broadly described in [0011])).  
Regarding claim 9, Vakharia teaches wherein the articulation wire proximal and distal to the external portion is disposed within the second lumen ([0037]: wire 22, which is housed within the guide channel 30, emerges from the guide channel 30 (at opening 26a) and continues along the member 12; the wire 22 can re-renter the guide channel 30 through an opening 26b; [0039]: The proximal end of each of the wires 22, 24 can be disposed within the guide channels 30, 32; [0037]: the wire 22 can be anchored at or just within the opening 26b, or it can extend further within the guide channel 30 to a securement point (not shown)).  
Regarding claim 10, Vakharia teaches wherein the articulation wire is slidably translatable within the second lumen to articulate the distal end of the flexible elongate tube ([0032]: the handle 14 includes first and second sliding actuator levers 18, 20 that are coupled to the first and second wires 22, 24, respectively; In use, the levers 18, 20 can be moved in the proximal direction to apply tension to the wires 22, 24, causing the wires 22, 24 and the member 12 move from a delivery configuration to a tissue-cutting configuration; wherein this mechanism describes sliding/slidable wires (sliding wires  are also broadly described in [0011])).  
Regarding claim 11, Vakharia teaches wherein the articulation wire is conductive and is in electrical communication with the electrode or wherein the articulation wire, along with the electrode, is configured to cut tissue of a body lumen opening ([0029]: energy can be applied to the wires 22, 24 and the wires 22, 24 can be placed against tissue to cut it; [0042]: the member can be inserted into a natural or created orifice to a target site; see Fig. 2A where wire 24 is cutting tissue 70 of a body lumen opening (first cut C1)).  
Regarding claim 17, Vakharia teaches a method of accessing an opening of a body lumen (Abstract: methods for forming multidirectional cuts in tissue; [0042]: the member can be inserted into a natural or created orifice to a target site), comprising: 
inserting an elongate tube (flexible elongate member 12) of a medical device having a distal end (distal end 12b) into a patient to the opening of the body lumen ([0014]: inserting a selectively bendable, elongate flexible cutting member into a lumen of a body; [0042]: the member can be inserted into a natural or created orifice to a target site; where the opening may be first cut C1 in Fig. 2A); 
articulating the distal end of the elongate tube toward the opening of the body lumen ([0014]: The method can further include selectively applying tension to one of the plurality of wires to cause the member to bend adjacent to the exposed portion of the wire thereby separating the wire from the member so that it assumes a tissue-cutting orientation; [0043]: tension is simultaneously applied to the wires 22, 24 such that the bend regions are bowed and the wires 22, 24 are in the cutting configuration; [0044] RF  energy is delivered to the tensioned wire and this causes the wire to penetrate the tissue forming a cut (the opening) … the device can further be manipulated within the tissue to form a second cut; where the positioning to form the second cut is articulating the distal end towards the first cut/opening of the body lumen since the second cut is an extension of the first cut) via an articulation wire (wire 22) extending through the elongate tube ([0028]: guide channel 30 that extends along at least a portion of the member 12 and houses wire 22), the articulation wire connected at the distal end of the elongate tube (([0037]: the wire 22 can be anchored at or just within the opening 26b; where 26b is located on the distal end) and having a portion external to an outer surface of the elongate tube that is slidable relative to the elongate tube to articulate the distal end toward the opening (exposed portion of 22, Fig. 1D; [0030]: member 12 can include openings (openings 26a, 26b are shown in Fig. 1D) that correspond to openings in the guide channel 30 to allow a portion of the wire 22 to exit and reenter the guide channel 30 and the member 12; [0011]: The first guide channel (30) can include a first wire (22) that has a proximal end slidably disposed therein and an exposed portion that extends distally beyond the first guide channel; The actuator can be adapted to selectively apply tension to the first and second wires that is effective to bend the member; [0044]: the device can further be manipulated within the tissue to form a second cut; where the positioning to form the second cut is articulating the distal end towards the first cut/opening of the body lumen since the second cut is an extension of the first cut); and 
activating an electrode ([0029]: energy can be applied to the wire 24) disposed distal to a distal end of the articulation wire on the outer surface at the distal end of the elongate tube (see Fig. 1D where electrode/wire 24 is distal to wire 22; [0031]: Each wire 22, 24 also has an unconstrained portion that extends outside of the guide channels 30, 32) to cut a tissue of the opening with the electrode ([0014]: Energy can be delivered to the wire when it is in the tissue-cutting orientation to effect cutting of a tissue; see Fig. 2A for cutting tissue of an opening with wire 24).  
Regarding claim 19, Vakharia teaches wherein the electrode is a separate element (see Figs. 1A & B where wire 24 is a separate element) in electrical communication with a conductive wire extending along the elongate tube ([0039]: The proximal end of each of the 24 can be disposed within the guide channel 30 and coupled to a tension applying mechanism, such as the actuation levers 18 located on the handle 14 as described above. A proximal portion of the wires 24 can also be in electrical communication with, for example, a source of RF energy; where the electrode and the conductive wire are the same structural feature).  
Regarding claim 20, Vakharia teaches orienting the distal end of the elongate tube such that a portion of the electrode makes contact with the tissue of the body lumen ([0014]: inserting a selectively bendable, elongate flexible cutting member into a lumen of a body; [0015]: tension can be selectively applied to a first of the plurality of wires. This causes the member to bend in a first direction to separate a first tissue-cutting wire segment from the member such that the wire segment is in a position to form a cut in tissue).

Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vakharia in view of McLawhorn (U.S. Pub. No. 2015/0094717), hereinafter referred to as “McLawhorn”.
Regarding claim 2, Vakharia discloses wherein the electrode (wire 24) extends linearly on the outer surface of the flexible elongate tube from the distal portion to the distal end of the flexible elongate tube (see Figs. 1A & B where 24 is disposed on the distal portion of the flexible elongate member & is distal to the articulation wire/wire 24) but fails to disclose wherein the electrode extends linearly on the outer surface of the flexible elongate tube from the distal portion to an opening of the first lumen at the distal end of the flexible elongate tube.  
However, McLawhorn discloses a bipolar endoscopic needle knife (102) wherein the electrode (118, Fig. 1) extends linearly on the outer surface of the tube (104) from the distal portion to an opening (154) of the first lumen (142) at the distal end of the tube (108). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode of Vakharia to the linear extension of McLawhorn for the purpose of facilitating sufficient contact with the tissue for a variety of angles at which the electrode assembly may approach and contact the tissue (McLawhorn: [0027]).
Regarding claim 12, Vakharia in view of McLawhorn discloses wherein the electrode (McLawhorn: active electrode 110) has a surface area on the outer surface of the flexible elongate tube (tubular member 104) along the distal portion (distal portion 108) and has a circle, oval, square, or rectangular shape (see Fig. 1 where 110 is shown as a having a rectangular shape).

Claims 3 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vakharia in view of Klink et al. (U.S. Pub. No. 2015/0005769), herein referred to as “Klink”. 
Regarding claim 3, Vakharia fails to disclose wherein the electrode extends in a loop on the outer surface of the flexible elongate tube from the distal portion around the first lumen. 
However, Klink discloses a medical device (electrosurgical instrument 1, Abstract: for puncturing a wall of a body lumen; Fig. 2) wherein the electrode (electrode 140) extends in a loop on the outer surface of the flexible elongate tube ([0050]: electrode 140 having a ring-shaped embodiment (on guide sleeve 100)) from the distal portion (distal end 120) around the first lumen (see Fig. 2 where electrode 140 is around first lumen 101). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode of Vakharia to the loop electrode of Klink for the purpose of enabling the electrode shape to be arranged to be brought into contact with a wall delimitating a body lumen and for the diameter of the electrode to correspond to at least one diameter of the body lumen in the region of a target location (Klink: [0019], [0026]).
Regarding claim 13, Vakharia discloses a medical device (device 10, Fig. 1), comprising: 
a flexible elongate tube (flexible elongate member 12) having a proximal end (proximal end 12a), a distal end (distal end 12b), outer surface ([0030]: outer surface of the member 12), and a distal portion proximal to the distal end (the section of the device between 12a & 12b), the distal end configured to access an opening of a body lumen ([0014]: inserting a selectively bendable, elongate flexible cutting member into a lumen of a body; where the elongate flexible cutting member includes a distal end; see Fig. 2A where device 10 is within tissue 70 of a body lumen opening (first cut C1)); 
a first lumen (working channel 34) extending from the distal end of the flexible elongate tube at least partially along the flexible elongate tube toward the proximal end of the elongate flexible elongate tube ([0031]: one working channel 34 that can be centrally positioned and that extends therethrough; see Fig. 1E), the first lumen configured to accept a guidewire ([0031]: working channel 34 can be adapted to hold a guide device, such as a guidewire, to facilitate positioning of the device 10 within tissue); 
a second lumen (guide channel 30) extending at least partially along the flexible elongate tube from the proximal end of the flexible elongate tube ([0028]: guide channel 30 that extends along at least a portion of the member 12; [0039]: The proximal end of each of the wires 22, 24 can be disposed within the guide channels 30, 32 and coupled to a tension applying mechanism, such as the actuation levers 18, 20 located on the handle 14); 
an electrode (wire 24; [0029]: energy can be applied to the wire 24) disposed on the distal portion of the flexible elongate tube ([0031]: each wire 22, 24 also has an unconstrained portion that extends outside of the guide channels 30, 32; see Figs. 1A & B where 24 is disposed on the distal portion of the flexible elongate member); and 
an articulation wire (wire 22) extending along the second lumen ([0028]: guide channel 30 that extends along at least a portion of the member 12 and houses wire 22),  and a portion of the articulation wire, which is proximal to the distal end of the articulation wire, extending external to the outer surface of the flexible elongate tube (exposed portion of 22, Fig. 1D; [0030]: member 12 can include openings (openings 26a, 26b are shown in Fig. 1D) that correspond to openings in the guide channel 30 to allow a portion of the wire 22 to exit and reenter the guide channel 30 and the member 12; [0031]: each wire 22, 24 also has an unconstrained portion that extends outside of the guide channels 30, 32; where the section where it is reentering includes proximal and distal sections with the exposed portion between), 
but fails to disclose a distal end of the articulation wire in electrical communication with the electrode and an insulative layer disposed on all of the portion of the articulation wire extending external to the outer surface of the flexible elongate tube.
However, Klink discloses a medical device (electrosurgical instrument 1, Abstract: for puncturing a wall of a body lumen; Fig. 2) wherein a distal end of the articulation wire (pull wire 111) is in electrical communication with the electrode (electrode 140) ([0054]: an RF cutting voltage is applied to catheter electrode 140 and the pull wire 111, which serves as an electrical connection element) and an insulative layer disposed on all of the portion of the articulation wire extending external to the outer surface of the flexible elongate tube ([0054]: The metal wire 111 is preferably insulated by an insulation sleeve; see Fig. 2 where wire 111 extends externally to the outer surface of guide sleeve 100). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode connection and articulation wire insulation of Vakharia to that of Klink for the purpose of enabling the metal wire 111 to advantageously serve simultaneously as the pulling element for the deflection mechanism 110 and as the electrical connection element for the catheter electrode 140 (Klink: [0054]). 
Regarding claim 14, Vakharia discloses wherein the electrode is configured to cut tissue of a body lumen opening ([0029]: energy can be applied to the wire 24 and the wire 24 can be placed against tissue to cut it; [0042]: the member can be inserted into a natural or created orifice to a target site; see Fig. 2A where wire 24 is cutting tissue 70 of a body lumen opening (first cut C1)).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vakharia in view of Klink as applied to claim 13 above, further in view of Greigo et al. (U.S. Pat. No. 6579300), hereinafter referred to as “Greigo”. 
Regarding claim 15, Vakharia discloses an anchor disposed in the second lumen along the distal portion ([0037]: Distal to the bend region, the wire 24 can re-enter the guide channel 32 through an opening 28b. The wire 24 can be anchored at or just within the opening 28b or it can extend further within the guide channel 32 to a securement point (not shown); the wire 22 can be anchored at or just within the opening 26b, or it can extend further within the guide channel 30 to a securement point (not shown); but where these are two separate anchor points in two separate lumens (i.e., they are not connected and are independent of each other), and Klink discusses wherein the pull wire 111 serves as an electrical communication element to electrode 140 ([0054]; such that it could be a continuous unibody with pull wire 111), but Vakharia in view of Klink fails to explicitly disclose an anchor disposed in the second lumen along the distal portion, wherein the anchor (of the second lumen) and the electrode are a continuous unibody.  
However, Greigo discloses a sphincterotome (100) with 3 lumens (201, 202, & 203 in Fig. 3) wherein one of which is adapted for a guidewire (201; Col. 6, lines 26-29) and one is for carrying a cutting wire (203; Col. 5, lines 38-39). Greigo’s sphincterotome (100) further comprises an anchor (clamp 302) disposed within the second lumen (203) along the distal portion (105), wherein the anchor and the electrode are a continuous unibody (Col. 6, lines 30-32: distal end 301 of cutting wire attaches to a clamp 302; Col. 6, line 32-33: 305 is the active portion of cutting wire 113; Col 6: lines 57-58: RF heating source 121 energizes cutting wire 113 and therefore is capable of delivering energy like an electrode). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the anchor of the second lumen of Vakharia in view of Klink with the anchor of the second lumen of Greigo for the purpose of enabling the lumen (203) to carry a cutting wire and allowing the infusion of a contrast agent (Greigo: Col. 5, lines 38-40).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vakharia in view of Klink as applied to claim 13 above, further in view of McLawhorn. 
Regarding claim 16, Vakharia discloses wherein the electrode (wire 24) extends linearly on the outer surface of the flexible elongate tube from the distal portion to the distal end of the flexible elongate tube ([0031]: Each wire 22, 24 also has an unconstrained portion that extends outside of the guide channels 30, 32; see Figs. 1A & B where 24 is disposed on the distal portion of the flexible elongate member & is distal to the articulation wire/wire 24) and Klink discloses wherein the electrode is a ring-shape around the first lumen ([0054]) Vakharia in view of Klink but fails to explicitly disclose wherein the electrode extends linearly on the outer surface of the flexible elongate tube from the distal portion to an opening of the first lumen at the distal end of the flexible elongate tube.  
However, McLawhorn discloses a bipolar endoscopic needle knife (102) wherein the electrode (118, Fig. 1) extends linearly on the outer surface of the tube (104) from the distal portion to an opening (154) of the first lumen (142) at the distal end of the tube (108). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode of Vakharia in view of Klink to the linear extension of McLawhorn for the purpose of facilitating sufficient contact with the tissue for a variety of angles at which the electrode assembly may approach and contact the tissue (McLawhorn: [0027]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vakharia in view of Ducharme (U.S. Pub. No. 2009/0005778), hereinafter referred to as “Ducharme”.
Regarding claim 18, Vakharia discloses wherein the electrode (24) may be used as an articulation wire ([0028]: In use, tension can selectively and individually be applied to the wires 22, 24 to cause the wires 22, 24 to sequentially or simultaneously move from the delivery configuration the tissue-cutting configuration to effect the cutting of tissue) but fails to disclose wherein the electrode is an extension of the articulation wire. 
However, Ducharme discloses a sphincterotome (200, Fig 2) where the electrode (208a; [0018]: cutting portion 208a to act as an electrosurgical cutting element) is an extension of the articulation wire (transecting wire 208; [0017]: actuation results in a distal portion of the shaft 202 bowing to form an arc 212, with the exposed cutting wire portion 208 forming a secant of the arc 212 so as to form a transecting cutting wire portion 208). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode of Vakharia to the electrode of Ducharme for the purpose of enabling the cutting portion 208a may be used in a highly targeted manner to incise only desired tissue with minimal risk to adjacent tissue (where the rest of the articulation wire comprises electroinsulative coating 220; Ducharme: [0019]).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794              

                                                  
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794